                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 LAUREN TERKEL, et al.,

     Plaintiffs,
                                                        Case No. 6:20-cv-564-JCB
         v.

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION, et al.,

     Defendants.


                                               ANSWER

        Defendants Centers for Disease Control and Prevention, Robert R. Redfield, in his official

capacity as Director of the Centers for Disease Control and Prevention; Nina Witkofsky, in her official

capacity as Acting Chief of Staff for the Centers for Disease Control and Prevention; United States

Department of Health and Human Services; Alex Azar, in his official capacity as Secretary of Health

and Human Services; and the United States of America, hereby answer Plaintiffs’ complaint as follows.

        The text preceding the section entitled “Executive Summary” consists of Plaintiffs’

characterization of this action, not allegations of fact to which a response is required.

                                     EXECUTIVE SUMMARY

        With respect to the first unnumbered paragraph, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in the first three sentences, which

concern Plaintiffs’ expectations, or the fourth sentences, which concerns whether Plaintiffs’ tenants

have failed to pay rent. To the extent the first unnumbered paragraph consists of conclusions of law,

no response is required.

        The second unnumbered paragraph consists of argument and conclusions of law, not

allegations of fact to which a response is required; to the extent a response is deemed required, deny.

                                                    1
        The first sentence of the third unnumbered paragraph consists of conclusions of law, not

allegations of fact to which a response is required; to the extent a response is deemed required, deny.

The second sentence of the third unnumbered paragraph consists of conclusions of law, not

allegations of fact to which a response is required; to the extent a response is deemed required, admit

only that the CDC Order is consistent Congress’s power under Article I, Section 8 of the Constitution.

The third, fourth, and fifth sentences of the third unnumbered paragraph consist of conclusions of

law, not allegations of fact to which a response is required; to the extent a response is deemed required,

deny.

        With respect to the fourth unnumbered paragraph, Defendants deny the first clause of the

first sentence. The remainder of this paragraph consists of Plaintiffs’ characterization of this lawsuit,

not allegations of fact to which a response is required.

                        RESPONSES TO NUMBERED PARAGRAPHS

        1.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        2.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        3.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        4.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        5.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        6.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

                                                    2
        7.      Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        8.      Admit.

        9.      As to the first sentence, admit that Robert R. Redfield is the Director of CDC. The

remaining allegations of the first sentence consist of Plaintiffs’ characterization of 42 C.F.R. § 70.2,

which speaks for itself; Defendants deny any characterization of 42 C.F.R. § 70.2 and respectfully refer

the Court to 42 C.F.R. § 70.2 for a full and accurate statement of its contents. The second sentence

consists of Plaintiffs’ characterization of this action, not allegations of fact to which a response is

required.

        10.     As to the first sentence, admit that Nita Witkofsky is Acting Chief of Staff of CDC;

the remaining allegations of this sentence consist of conclusions of law, not allegations of fact to which

a response is required, but to the extent a response is deemed required, deny. The second sentence

consists of Plaintiffs’ characterization of this action, not allegations of fact to which a response is

required.

        11.     Admit.

        12.     Admit that Alex Azar is the Secretary of Health and Human Services. The remaining

allegations of this paragraph consist of Plaintiffs’ characterization of this action, not allegations of fact

to which a response is required.

        13.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required.

        14.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

declaratory or injunctive relief, or any relief whatsoever.

        15.     This paragraph consists of conclusions of law, not allegations of fact to which a

                                                     3
response is required.

       16.     Defendants admit that the CDC Order was made available for public inspection on

September 1, 2020, and took effect upon publication in the Federal Register on September 4, 2020;

that it stated that it would remain in effect until December 31, 2020, “unless extended, modified, or

rescinded,” 85 Fed. Reg. at 55297; and that the Federal Register notice was signed by Defendant Chief

of Staff Witkofsky. Defendants separately aver that the CDC Order was issued by CDC Director

Redfield.

       17.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants admit that the CDC

Order contains the quoted text, but deny any characterization of the CDC Order, which speaks for

itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

contents.

       18.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants admit that the CDC

Order contains the quoted text, but deny any characterization of the CDC Order, which speaks for

itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

contents.

       19.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants admit that the CDC

Order contains the quoted text, but deny any characterization of the CDC Order, which speaks for

itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

contents.

       20.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants admit that the CDC

                                                 4
Order contains the quoted text, but deny any characterization of the CDC Order, which speaks for

itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

contents.

        21.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants admit that the CDC

Order contains the quoted text, but deny any characterization of the CDC Order, which speaks for

itself, and respectfully refer the Court to the CDC Order for a full and accurate statement of its

contents.

        22.     This paragraph consists of argument and conclusions of law, not allegations of fact to

which a response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

CDC Order for a full and accurate statement of its contents.

        23.     This paragraph consists of argument and conclusions of law, not allegations of fact to

which a response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, and respectfully refer the Court to the

CDC Order for a full and accurate statement of its contents.

        24.     This paragraph, which alleges that there is “no current prohibition” on interstate travel

of those infected with or exposed to COIVD-19, is vague. To the extent that this paragraph describes

the CDC Order, it consists of conclusions of law, not allegations of fact to which a response is

required; to the extent a response is deemed required, Defendants deny any characterization of the

CDC Order, which speaks for itself, and respectfully refer the Court to the CDC Order for a full and

accurate statement of its contents. To the extent that this paragraph refers to restrictions imposed by

other governmental entities, Defendants lack sufficient knowledge or information to form a belief

about the truth of the allegation, but separately aver that, upon information and belief, many state and

                                                   5
local governments have imposed restrictions on interstate travel.

        25.        Admit that the CDC Order contains the quoted text. The remainder of the paragraph

consists of characterization of the CDC Order, not allegations of fact to which a response is required;

to the extent a response is deemed required, deny any characterization of the CDC Order, which

speaks for itself, and respectfully refer the Court to the CDC Order for a full and accurate statement

of its contents.

        26.        Admit that the CDC Order contains the quoted text. The remainder of the paragraph

consists of characterization of the CDC Order, not allegations of fact to which a response is required;

to the extent a response is deemed required, deny any characterization of the CDC Order, which

speaks for itself, and respectfully refer the Court to the CDC Order for a full and accurate statement

of its contents.

        27.        Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        28.        Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        29.        Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        30.        To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        31.        To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        32.        Defendants lack sufficient knowledge or information to form a belief about the truth

                                                     6
of the allegations in this paragraph.

        33.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        34.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        35.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        36.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        37.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        38.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        39.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        40.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        41.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        42.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        43.     Defendants lack sufficient knowledge or information to form a belief about the truth

                                                   7
of the allegations in this paragraph.

        44.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        45.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        46.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        47.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        48.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        49.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        50.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        51.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        52.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        53.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        54.     Defendants lack sufficient knowledge or information to form a belief about the truth

                                                   8
of the allegations in this paragraph.

        55.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        56.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        57.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        58.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        59.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        60.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        61.     Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        62.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        63.     To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        64.     Defendants lack sufficient knowledge or information to form a belief about the truth

                                                   9
of the allegations in this paragraph.

        65.        Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        66.        To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        67.        To the extent this paragraph consists of conclusions of law, no response is required.

To the extent this paragraph consists of factual allegations, Defendants lack sufficient knowledge or

information to form a belief about the truth of the allegations in this paragraph.

        68.        Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        69.        Defendants lack sufficient knowledge or information to form a belief about the truth

of the allegations in this paragraph.

        70.        Defendants restate and incorporate by reference the responses contained in all

preceding paragraphs.

        71.        This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants admit that United States

v. Lopez, 514 U.S. 549, 552 (1995), contains the quoted text, deny any characterization of that opinion,

which speaks for itself, and respectfully refer the Court to that opinion for a full and accurate statement

of its contents.

        72.        Admit that the Tenth Amendment to the Constitution contains the quoted text.

        73.        Admit only that Article I, Section 8 of the Constitution lists the enumerated powers

of Congress and contains the quoted text.

        74.        This paragraph consists of conclusions of law, not allegations of fact to which a

                                                    10
response is required; to the extent a response is deemed required, deny.

        75.     This paragraph consists of argument and conclusions of law, not allegations of fact to

which a response is required. Moreover, the term “traditionally” is undefined and vague, and so

Defendants are unable to admit or deny that allegation. To the extent a response is deemed required,

admit that CDC has, at times, acted for disease-prevention purposes pursuant to, among others, its

statutory authority under 42 U.S.C. §§ 264–271, consistent with Article I.

        76.     Admit that Article I, Section 8, Clause 3 of the Constitution contains the quoted text.

        77.     Admit that Article I, Section 8, Clause 18 of the Constitution contains the quoted text.

        78.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

        79.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of Gonzalez v. Raich, 545 U.S. 1, 16–17 (2005), which speaks for itself, and respectfully

refer the Court to the opinion for a full and accurate statement of its contents.

        80.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of Gonzalez v. Raich, 545 U.S. 1, 33–42 (2005) (Scalia, J., concurring), which speaks for

itself, and respectfully refer the Court to the opinion for a full and accurate statement of its contents.

        81.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required.

        82.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

        83.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, to the extent a response is deemed

                                                   11
required, Defendants deny any characterization of the CDC Order, which speaks for itself, respectfully

refer the Court to the CDC Order for a full and accurate statement of its contents.

       84.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, respectfully refer the Court to the CDC

Order for a full and accurate statement of its contents.

       85.     Admit that there is currently no federal prohibition on those exposed to COVID-19

moving across state lines, but separately aver that, upon information and belief, many state and local

governments have imposed restrictions on interstate travel.

       86.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, respectfully refer the Court to the CDC

Order for a full and accurate statement of its contents.

       87.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

       88.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, respectfully refer the Court to the CDC

Order for a full and accurate statement of its contents.

       89.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, respectfully refer the Court to the CDC

Order for a full and accurate statement of its contents.

       90.     This paragraph consists of conclusions of law, not allegations of fact to which a

                                                  12
response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, respectfully refer the Court to the CDC

Order for a full and accurate statement of its contents.

        91.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of the CDC Order, which speaks for itself, respectfully refer the Court to the CDC

Order for a full and accurate statement of its contents.

        92.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

        93.     Defendants restate and incorporate by reference the responses contained in all

preceding paragraphs.

        94.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, Defendants deny any

characterization of 5 U.S.C. § 706(2)(B), which speaks for itself, and respectfully refer the Court to the

statute for a full and accurate statement of its contents.

        95.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny that the CDC Order is contrary

to constitutional right, power, privilege, or immunity, or not in accordance with law.

        96.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, admit that the CDC Order

challenged here is final agency action within the meaning of 5 U.S.C. § 704.

        97.     This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

        98.     Defendants restate and incorporate by reference the responses contained in all

                                                   13
preceding paragraphs.

        99.     This paragraph consists of Plaintiffs’ characterization of this action, not allegations of

fact to which a response is required.

        100.    This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

        101.    This paragraph consists of conclusions of law, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny.

        102.    Admit only that, by operation of Section 502 of Title V, Division N of the

Consolidated Appropriations Act, 2021, the CDC Order will remain in effect until January 31, 2021,

and otherwise deny.

        103.    This paragraph consists of a request for relief, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

the relief requested, or to any relief whatsoever.

        104.    Defendants restate and incorporate by reference the responses contained in all

preceding paragraphs.

        105.    This paragraph consists of conclusions of law, not allegations of fact to which a

response is required.

        106.    This paragraph consists of conclusions of law, not allegations of fact to which a

response is required.

        107.    This paragraph consists of a request for relief, not allegations of fact to which a

response is required; to the extent a response is deemed required, deny that Plaintiffs are entitled to

the relief requested, or to any relief whatsoever.

        The remaining paragraphs of the complaint contain a prayer for relief, to which no response

is required. To the extent a response is deemed required, Defendants deny any allegations contained

                                                     14
in the prayer for relief and further deny that Plaintiffs are entitled to the requested relief or to any

relief whatsoever.

                                            DEFENSES

       1.      The Court lacks subject matter jurisdiction.

       2.      Plaintiffs fail to state a claim upon which relief may be granted.

       3.      Defendants’ actions did not violate the U.S. Constitution, the Administrative

Procedure Act, or any other statutory or regulatory provision.

                                          CONCLUSION

       WHEREFORE, having fully answered, Defendants respectfully request that the Court enter

judgment dismissing this action with prejudice and awarding Defendants costs and such other relief

as the Court may deem appropriate. Each and every allegation of the Complaint not heretofore

expressly admitted or denied is hereby denied.


Dated: December 28, 2020                               Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ERIC BECKENHAUER
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ Leslie Cooper Vigen
                                                       LESLIE COOPER VIGEN
                                                       Trial Attorney (DC Bar No. 1019782)
                                                       STEVEN A. MYERS
                                                       Senior Trial Counsel (NY Bar No. 4823043)
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street, NW
                                                       Washington, DC 20005
                                                       Tel: (202) 305-0727
                                                       Fax: (202) 616-8470
                                                       E-mail: leslie.vigen@usdoj.gov

                                                       Counsel for Defendants


                                                  15
                                  CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: December 28, 2020


                                                     /s/ Leslie Cooper Vigen
                                                     Trial Attorney
